DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claim 2 in the amendments filed 10/22/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the claim amendments and page 6 of the remarks filed 10/22/2020, with respect to the objections to claims 14 and 9 as set forth in paragraphs 2-3 of the action mailed 6/25/2020, have been fully considered and are persuasive.  The objections to claims 14 and 9 have been withdrawn. 

Applicant’s arguments, see the claim amendments and page 6 of the remarks filed 10/22/2020, with respect to the rejection of claim 10 under 35 U.S.C. 112(b) as set forth in paragraph 7 of the action mailed 6/25/2020, have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn.  See below for the rejection of claim 9 set forth in said action mailed 6/25/2020. 

Applicant’s arguments, see pages 7-8 of the remarks and the Declaration, both of which were filed 10/22/2020, with respect to the rejection of claims 1-14 under 35 U.S.C. 112(a) as set forth in paragraph 5 of the action mailed 6/25/2020, have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 4 and 10, the Examiner is unable to locate any mention in the specification as originally filed for a “resin” as opposed to a “resin composition.”  In addition, it is noted that, throughout said specification, mention is made that he “resin composition” also contains a crosslinking agent (see page 12, lines 1-5, for example), which suggests that the “resin composition” is made up of other components other than a resultant polymer (or “resin’) obtained by the polymerization of the monomer of current claim 4.  See also the “adhesive rd full paragraph).  Lastly, it is unclear if the “cured product” recited in claim 4 is just the product of curing the resultant polymer of the recited monomers, or a “cured” product of all the components of the “resin composition” to include said polymer (see, for example inventive Example 1).

Claims 8-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the resin composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim as a resin composition has not been previously introduced.

Claim 9 recites the limitation "the resin composition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as a resin composition has not been previously introduced.

Regarding claim 9, it is unclear how a composition can have a weight average molecular weight as compositions are made up of two more individual components.

Claim Rejections - 35 USC § 103
Claims 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilski et al. (US 20080118693 A1) in view of Okamoto et al. (US 2012/0276378 A1), and in further view of Igarashi et al. (US 2012/0219796 A1).

Regarding claims 1, 3-10 and 12-14, Bilski teaches a laminate (substrate-free transfer tape) comprising an adhesive composition applied or coated onto a first surface of a release liner and dried to form the microsphere transfer adhesive (20) (transfer film layer) which in turn comprises microsphere adhesives (12) dispersed in a binder adhesive (14) (para 0026, figure 2), and that the laminate is wound in a roll (current claim 12) (figure 3).
Bilski also teaches that the first surface (10a) of the release liner (10) has a lower release value (light peel surface) than the opposing second surface (10b) (heavy peel surface) of the liner (11) with the first surface (10a) having a release value that is at least 10 g/in lower than the release value of the second surface (para 0025).  While Bilski provides inventive examples demonstrating specific release values for surface (10a) of 9.0 g/in, 8.9 g/in and 5.4 g/in and surface and (10b) of 86.5 g/in, 90.5 g/in and 22.6 g/in (para 0044-0046), the latter of which teaches the presently claimed release peel force between the heavy peel surface and the transfer film of 10 to 70 g/in, and 20 to 50 g/in (current claim 3), Bilski does not specify that said release values were taken at a rate of 3 m/min, nor do said inventive examples demonstrate a release value within the claim range of 10 to 25 g/in (current claim 13).



Bilski is silent to the microsphere transfer adhesive (20) having an initial release resistance force of 200 to 600 g/in (current claim 1); to the binder adhesive (14) comprising a (meth)acrylate monomer, a cycloalkyl group-containing acrylate monomer, a heterocycloalkyl group-containing monomer, and a polar functional group containing monomer (current claim 4); wherein the cycloalkyl group-containing acrylate monomer is present at 10 to 40 parts by weight based on 100 parts by weight of the (meth)acrylate monomer (current claim 5), the heterocycloalkyl group-containing acrylate monomer is present at 1 to 15 parts by weight based on 100 parts by weight of the (meth)acrylate monomer (current claim 6), the polar functional group-containing acrylate monomer is present at 1 to 10 parts by weight based on 100 parts by weight of the (meth)acrylate monomer (current claim 7); to the binder resin comprising one or more crosslinking agents selected from those presently claimed (current claim 8); and to a current claim 9) and a degree of dispersion of 5 to 15 (current claim 10).
However, Bilski does teach that he binder is an acrylic pressure-sensitive adhesive (PSA) composed of at least one alkyl acrylate and at least one other polymerizable monomer (para 0029), the former of which are alkyl acrylates having 4 to 14 carbon atoms (para 0030) and the latter of which are selected from, but not limited to, inter alia, alkyl esters of (meth)acrylic acid, hydroxyl containing alkyl esters of (meth)acrylic acid and N-substituted acrylamides (para 0031).

In addition, Okamoto teaches a substrate-less PSA comprising a PSA layer protected by a release film (para 0030) of which both sides are a release surface towards being wound in a roll (para 0097), wherein said PSA layer formed of an acrylic polymerizable composition comprising monomer (m1) in an amount of 35 to 97.5 wt%, monomer (m2) in an amount of 2 to 40 wt%, monomer (m3) in an amount of 0.1 to 25 wt%, and monomer (m4) in an amount of 0 to 30 wt% towards repulsion resistance lifting delamination resistance characteristics, initial lamination property to an adherend at ordinary or low temperatures, shock absorption property, high transparency, flexibility, processability, corrosion resistance and adhesion reliability (para 0044).
Okamoto teaches that monomer (m1) is an alkyl (meth)acrylate having 1 to 12 carbon atoms (para 0054), (m2) is a vinyl monomer having a nitrogen atom and at least one carbon-carbon double bond such as, inter alia, acryloylpyrrolidone  (heterocycloalkyl group-containing acrylate, current claim 6) (para 0056-0064), (m3) is an N-hydroxyalkyl (meth)acrylamide (polar functional group-containing monomer, current claim 7) (para 0067-0071), and (m4) is, inter alia, isobornyl acrylate (cycloalkyl group-containing monomer) (para 0073).  The Examiner notes that overlaps with the proportions of the presently claimed (meth)acrylate monomer, cycloalkyl group-containing acrylate monomer, heterocycloalkyl group-containing monomer, and polar functional group containing monomer.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Okamoto further teaches that a crosslinking agent is added to the PSA to enhance durability and balance repulsion resistance (para 0087), which said crosslinking agent is, inter alia, polyisocyanate-based, epoxy-based, aziridine-based and metal chelate-based agents (current claim 8) (para 0088).  

Further, Igarashi teaches a PSA having a weight-average molecular weight (Mw) of 650,000 to 1,200,000, which overlaps that presently claimed (current claim 9), towards a balance of high cohesion, adhesive strength, adequate viscosity (para 0041), and that the polydispersity index (Mw/Mn) is 5.0 to 7.4 towards high cohesion, adhesive strength and good handling properties (para 0043).
The Examiner also respectfully notes that, regarding current claim 2, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
In addition, the presently claimed initial release resistance force is defined as a resistance to stretching that leads to the transfer film being broken (see page 4, last full paragraph of the substitute specification), which is analogous to the cohesion of a layer; that is, a layer’s propensity to remain attached to itself versus adhesion properties, which denote a layer’s ability to attach to an external adherend.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the PSA composition of Okamoto comprising the crosslinking agent, and the PSA acrylic polymer having the presently claimed Mw and Mw/Mn and comprising the presently claimed monomeric components, and in the presently claimed proportions, towards a PSA layer demonstrating the presently claimed initial release resistance force as well as the above-noted properties set forth in the Bilski/Okamoto/Igarashi disclosures based on the requirements of the prior art’s intended application as in the present invention.

Regarding claim 11, Bilski teaches that the microspheres have a diameter under 200 m (para 0010) with the thickness of the binder adhesive being one half said diameter (i.e. under 100 m) (claim 10), which overlaps that presently claimed.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the presently claimed thicknesses for the bonder resin (14) based on the thickness of said binder resin, and the thickness of the overall laminate, required of the prior art’s intended application as in the present invention.

Response to Arguments
Applicant’s arguments, see the claim amendments and page 6 of the remarks filed 10/22/2020, with respect to the rejection of claim 9 under 35 U.S.C. 112(b) as set forth in paragraph 7 of the action mailed 6/25/2020, have been fully considered but they are not persuasive.
It is noted that claim 9 has not been amended as has claim 10.  See also the rejection of claims 4 and 10 under 35 U.S.C. 112(a) set forth above.

Applicant’s arguments, see the claim amendments and pages 8-11 of the remarks filed 10/22/2020, with respect to the rejections of claims 1, 3 and 11-14 over Bilski et al. under 35 U.S.C. 103 and claims 2 and 4-10 over Bilski et al. in view of Okamoto et al. and in further view of Igarashi et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 10-11 of the action mailed 6/25/2020, have been fully considered but they are not persuasive.


The Applicant also submits that the Examiner admitted that Bilski fails to teach the subject matter of claims 2, and 4-10, and relied on the secondary references Okamoto and Igarashi for such teachings. (See pages 7-9 of Office Action).  Concerning claim 2, the Examiner also noted that the prior art fails to specifically teach that "initial release resistance force of the transfer film layer is from 200 g/in to 600 g/in."  Then, the Examiner alleged that since the prior teaches the identical chemical composition, its properties are inseparable, referring to In Re Spada and MPEP 2112.01.  
During the interview, the Examiner explained that the secondary reference, Igarashi, was applied for the limitation concerning the initial release resistance force because such limitation on the initial release resistance force seems "analogous to the cohesion of a layer; that is, a layer's propensity to remain attached to itself versus adhesion properties, which denote a layer's ability to attach to an external adherend." (See page 10 of Office Action). The Examiner referred to Figure 3 in the specification and asked whether the claimed invention relates to the tape not being cohesive.  During the interview, it was explained that the claimed invention is to address the problem of the transfer tape "being lifted up" during a continuous process, and is not addressing the "cohesion" of a layer.  Further, the Applicant submits that the Examiner's analysis 

[0024] When tensile force is applied in order to break a transfer film layer of a substrate-
free transfer tape after attaching the transfer film layer to an adherend, the initial release 
resistance force may mean force when the transfer film layer begins to be stretched. That 
is, the transfer film layer can be broken only when force higher than the initial release 
resistance force is applied.

[0025] When the initial release resistance force of the transfer film layer is adjusted 
within the above range, the transfer film layer may be attached to the adherend 
through a continuous process. Specifically, when the initial release resistance force of 
the transfer film layer is adjusted within the above range, there is an advantage in that it is 
possible to minimize a phenomenon in which the transfer film layer attached to the 
adherend is lifted up when the transfer film layer is broken by applying tensile force 
after attaching the transfer film layer to the adherend. Furthermore, by using the 
aforementioned advantage, the substrate-free transfer tape may be applied to a continuous 
process, and the transfer film layer may be continuously attached to a plurality of 
adherends.

(See published specification, i.e., US 2019/0382624)(emphasis added by the Applicant).
The Applicant also asserts that, as the Examiner acknowledged, none of the prior art recognize this as a result-effective variable, and further, it is also not inherent as no one prior art has an example that contains all of the claimed elements. This alone, the Applicant claims, defeats inherency.  In addition, there is data provided in the specification, i.e., Tables 1 and 3, showing is no reasonable expectation to arrive at the claimed invention.  Table 2 in the 

[0085] Furthermore, silicone release-coated Release Liners A to E were prepared by 
laminating the transfer film layer onto both surfaces of a paper substrate. Release peel 
force of Release Liners A to E with respect to reference tapes (tesa 7475) is shown as in 
the following Table 1. The unit of the release peel force in the following Table 1 is g/in.  

[0110] In each of Examples 1 to 4, the release peel force between the transfer film layer 
and the heavy peel surface of the release liner and the initial release resistance force of 
the transfer film layer were appropriately adjusted, so that it can be seen that excellent 
transfer characteristics are implemented. That is, in each of the substrate-free transfer 
tapes according to Examples 1 to 4, the release liner could be removed without a 
phenomenon in which the transfer film layer is lifted up from an adhered after attaching 
the transfer film layer to the adherend during a continuous process, but each of 
Comparative Examples 1 to 5 showed the transfer characteristics in which the 
continuous process could not be carried out because the release peel force between the 
transfer film layer and the release liner and/or the initial release resistance force of the 
transfer film layer were appropriately adjusted. 

(See published specification)(emphasis added by the Applicant).  Therefore, the Applicant concludes, based on the data in the specification, there is no reasonable expectation of success based on the teaching the prior art of record.

The Examiner must respectfully disagree with the Applicant’s assessment that the cohesion property is not at least implicitly a concern of the presently claimed invention.  As noted in the previous action, and repeated above, the last paragraph of page 4 of the specification discusses a “tensile force” breaks the transfer film layer, and the initial release resistance force is a “stretching force”.  In addition, said paragraph discuses “breaking” transfer film when a force is higher than the initial release resistance force.  It are the tensile force and 
The Examiner also respectfully notes that it was not the Examiner’s position, in the prior art rejection of the previous action and that postured above in the current action, to assert that the presently claimed initial release resistance force is a result-effective variable.  Also, the Examiner respectfully disagrees with the Applicant’s claim that the cited prior art do not contain all the claimed elements and the rejection set forth above teaches all the compositional elements of the presently claimed invention.  Further, the In re Spada reference was directed to the obviousness of the presently claimed invention, and not any anticipation.
With regards to the Applicant’s assertions that a comparison of the inventive versus the comparative examples demonstrates some unexpected results, the Applicant is reminded that,
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
The Applicant has not provided data to show that the unexpected results do in fact occur over the entire claimed ranges of the presently claimed initial release resistance force and the release peel force as recited in at least claim 1.  Indeed, said claim 1 recites that initial release 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/30/221